IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                       June 2000 Session

                 STATE OF TENNESSEE v. DYRON H. YOKLEY

               Appeal as of Right from the Circuit Court for Lawrence County
                         No. 20669-20671     Robert L. Jones, Judge



                  No. M1999-00290-CCA-R3-CD - Filed September 29, 2000


Pursuant to a plea agreement, Dyron Yokley, the defendant and appellant, entered “best interest”
pleas to four (4) counts of aggravated robbery. The plea agreement provided that the “[d]efendant
is to receive an [eight] 8 year package with a sentencing hearing to determine any alternative
sentencing, if applicable.” Following a sentencing hearing, the trial court sentenced the defendant
to eight years for each count, concurrently, as provided in the plea agreement. Relying primarily on
the defendant’s criminal history and previous sentences of probation, the court ordered the defendant
to serve his sentence in the Tennessee Department of Corrections. The defendant now appeals,
arguing that all parties were unaware that the defendant was statutorily ineligible for probation and
that his plea was thus involuntarily given. Because we find this matter is a post-conviction issue
rather than one properly raised at this time, we affirm the judgment of the trial court

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court of Lawrence County
                                        is Affirmed

JERRY SMITH, J., delivered the opinion of the court, in which DAVID H. WELLES, J., and JOHN
EVERETT WILLIAMS, J., joined.

Gregory D. Smith, Clarksville, Tennessee, attorney for the appellant, Dyron H. Yokley.

Paul G. Summers, Attorney General and Reporter, David H. Findley, Assistant Attorney General,
Nashville, Tennessee and Mike Bottom, District Attorney General and James G. White, Assistant
District Attorney, Lawrenceburg, Tennessee attorneys for the appellee, State of Tennessee.

                                            OPINION

        Initially, we note that the defendant is correct in one respect; because he entered “best
interest” pleas to four (4) counts of aggravated robbery, he was ineligible for consideration of
probation. Tenn. Code Ann. § 40-35-303(a). However, a motion to withdraw a plea must be made
prior to the judgment becoming final. Tenn. R. Crim. P. 32 (f).1 The defendant made no such
motion. After a judgment becomes final, a defendant may then seek to have his guilty plea set aside
in post-conviction proceedings. Tenn. Code Ann. § 40-30-201 et seq. Thus, although this
challenge, if proven, may form the basis of a post-conviction petition, this Court lacks jurisdiction
to hear the case in its present posture.
        Accordingly, the judgment of the trial court is AFFIRMED.

                                                               ___________________________________
                                                               JERRY SMITH, JUDGE




       1
           Tennessee R ule of Crimina l Procedure 32 (f) provides

                  [a] motion to withdraw a plea of guilty may be made upon a showing by the defendant of
                  any fair and just reason only before sentence is imposed; but to correct manifest injustice,
                  the court after sentence, but before judgment becomes final, may set aside the judgment of
                  conviction and permit the defendant to withdraw his plea.



                                                         -2-